Citation Nr: 0507276	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-29 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for dyspepsia, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for hyperlipidemia, to 
include as due to exposure to herbicides.

3.  Entitlement to service connection for skin cancer, to 
include as due to exposure to herbicides.

4.  Entitlement to service connection for a heart disorder, 
to include as due to exposure to herbicides.

5.  Entitlement to service connection for residuals of a 
cardiovascular accident (CVA) , to include as due to exposure 
to herbicides.

6.  Entitlement to service connection for prostatitis, to 
include as due to exposure to herbicides.

7.  Entitlement to service connection for rheumatoid 
arthritis, to include as due to exposure to herbicides.

8.  Entitlement to service connection for degenerative disc 
disease (DDD) except of the lumbar spine, to include as due 
to exposure to herbicides.

9.  Entitlement to an initial rating in excess of 10 percent 
for residuals of shrapnel to the back.

10.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

11.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In a November 2002 rating decision, the RO, in 
pertinent part, denied service connection due to exposure to 
Agent Orange for issues 1 through 8 above.  In a May 2003 
rating decision, the RO granted service connection for 
residuals of shrapnel to the back, tinnitus, and bilateral 
hearing loss and assigned initial disability ratings of 10 
percent, 10 percent, and noncompensable, respectively, 
effective from June 12, 2002.  Subsequently, in a June 2004 
rating decision, the RO granted service connection for DDD of 
the lumbar spine and assigned a 20 percent rating, effective 
from October 23, 2003.

In February 2004, the veteran testified at an RO hearing; a 
copy the transcript is associated with the record.

In a February 2004 statement in support of higher initial 
ratings for hearing loss and tinnitus, the veteran indicated 
that a VA ear, nose and throat (ENT) doctor suspected that he 
had Meniere's Disease, a disorder characterized by recurrent 
attacks of vertigo, hearing loss, and tinnitus of the ears, 
which continues to debilitate his hearing.  The Board 
construes this statement as a claim for service connection 
for Meniere's Disease and this issue is referred to the RO 
for appropriate action.

Issues 4 through 8, 10 and 11 above are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Dyspepsia is not a disease or injury under the meaning of 
applicable law and regulations for VA purposes.

3.  Hyperlipidemia, high lipids, are not recognized as 
disabilities under the law for VA compensation purposes.

4.  There is neither a current diagnosis of skin cancer nor 
competent medical evidence of a causal link between the 
claimed skin cancer and exposure to Agent Orange.

5.  The veteran's residuals of shrapnel to the back are 
manifested by no more than an approximately 0.5 centimeter 
circular scar, which is slightly depressed and hypopigmented 
with no chronic skin changes and not affixed to underlying 
tissues and no X-ray evidence of retained shrapnel; although 
there is tenderness to palpitation to the tissues beneath the 
scar, the scar itself is not tender.


CONCLUSIONS OF LAW

1.  Service connection for dyspepsia, to include as due to 
exposure to herbicides in service, has no legal merit.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2004); Sabonis v. Brown, 6 Vet. App. 426, 430 (2004).

2.  Service connection for hyperlipidemia, to include as due 
to exposure to herbicides in service, has no legal merit.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2004); Sabonis v. Brown, 6 Vet. App. 426, 430 (2004).

3.  Claimed skin cancer was not incurred in, or aggravated by 
service, nor may skin cancer be presumed to have been 
incurred therein, to include as due to exposure to herbicides 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  The criteria for an initial rating in excess of 10 
percent for residuals of shrapnel to the back have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.118, Diagnostic Code 7804 (2002); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law 
not only did away with the concept of a well-grounded claim, 
but also imposed additional duties and obligations on VA in 
notifying a claimant and developing claims.  VA also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 
2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is 
not required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See VAOPGCPREC 5-2004.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issues addressed in this decision.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support his claims, and he testified at 
an RO hearing in February 2004.  During his testimony, the 
veteran stated that, even though he understood that the 
Secretary had determined that none of the disorders for which 
he sought service connection were found to be due to exposure 
to Agent Orange, he still felt that they were and wanted to 
continue his appeal.  In two 2002 statements, the veteran 
indicated that the private physician who had treated  him in 
the 1960's and 1970's had died in the 1970's and thus this 
doctor's treatment records were not available.  Although the 
RO did attempt to obtain such records, its request remained 
unanswered.  In an August 2002 response, the Ear, Nose and 
Throat & Facial Plastic Surgery, P.A. indicated that it could 
not locate any chart on the veteran.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994).  The evidence of record does show 
that the veteran has a current diagnosis of skin cancer.  In 
July 2002 and February 2004 letters, the RO asked the veteran 
to provide additional information in support of his service-
connection and increased ratings claims and told him that he 
must give VA enough information about any records so that 
such records could be requested on his behalf.  In a 
September 2004 statement the veteran asked that his appeal be 
sent to the Board as soon as possible and, in an October 2004 
statement, the veteran indicated that he had no other 
information or evidence to give VA to substantiate his 
claims.  Various private medical records and available VA and 
service medical records for the veteran have been associated 
with the claims file.  In variously dated letters, two 
statements of the case (SOC), and a supplemental statement of 
the case (SSOC), the RO informed the veteran of what was 
needed to establish entitlement to service connection for the 
claimed disabilities or to warrant higher initial ratings and 
he was given additional chances to supply any pertinent 
information.  Copies of his hearing testimony, along with lay 
statements from the veteran and his former representative 
also have been associated with the file. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the increased rating and service-connection 
claims discussed in this decision.  Under these 
circumstances, the Board finds that the service medical 
records, VA treatment records, private medical records, 
rating actions, and lay statements and testimony are adequate 
for determining whether the criteria for a higher initial 
rating or service connection have been met.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  
See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in June 2002.  Thereafter, in a November 2002 rating 
decision, the RO, in pertinent part, denied the appellant's 
service-connection claims as not due to exposure to Agent 
Orange.  In May 2003, the RO, in pertinent part, granted 
service connection for residuals of shrapnel to the back and 
assigned an initial 10 percent rating.  Prior to the first 
rating action, in a July 2002 VCAA letter, the RO provided 
initial notice of the provisions of the VCAA to the 
appellant.  After the veteran filed his notice of 
disagreement (NOD) with the assigned disability ratings, the 
RO provided the information required by the VCAA with regard 
to increased ratings claims in a February 2004 letter.  But 
the Board notes that the VA General Counsel has held that the 
notice provisions of the VCAA are not applicable to claims 
for higher initial ratings, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  

Although the July 2002 VCAA notice letter that was provided 
to the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
service-connect claims.  In July 2002 and February 2004 VCAA 
letters to the veteran, two SOCs, an SSOC, and their 
accompanying letters, the RO provided additional notice to 
the appellant regarding what information and evidence must be 
submitted by the claimant, what information and evidence 
might be, or had been, obtained by VA, and gave the veteran 
additional time to submit any comment concerning any 
additional evidence that pertained to his claims.  In these 
communications, VA also informed the appellant of what 
information and evidence was needed to substantiate his 
increased ratings and service-connection claims and what 
information he needed to submit and what VA would do.  

In reviewing the agency of original jurisdiction (AOJ) 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to adjudicate 
the increased rating and service-connection claims and has 
obtained and developed all relevant evidence necessary for an 
equitable disposition of the issues discussed in this 
decision.  In light of the above, the Board finds that there 
has been no prejudice to the appellant in this case that 
would warrant further notice or development, his procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Bernard, 4 Vet. App. at 393.

Analysis

I.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
cancer, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  The veteran qualifies as a 
Vietnam era veteran.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2004) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004); see also 69 Fed. Reg. 31,882 (June 
8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Specifically, the Secretary has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, or skin cancer.  See 
id at 27,632.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

A.  Dyspepsia and Hyperlipidemia

The veteran testified that he was sprayed with Agent Orange 
and also ate food that was contaminated with the herbicide.  
He contends that his dyspepsia and hyperlipidemia are due to 
in-service exposure to Agent Orange and thus, should be 
service connected.  Service medical records do not show 
treatment for dyspepsia or hyperlipidemia.  Post-service 
medical records have documented diagnoses of dyspepsia and 
hyperlipidemia.  Although the veteran has been diagnosed with 
coronary artery disease and angina, these diseases have not 
been attributed to his laboratory finding of hyperlipidemia.  
Similarly, the veteran has been diagnosed with 
gastroesophageal reflux disease (GERD).

But diagnoses of dyspepsia and hyperlipidemia are actually 
symptoms, or are laboratory results, and are not, in and of 
themselves, disabilities.  They are, therefore, not 
appropriate entities for the VA Schedule for Rating 
Disabilities (Rating Schedule).  61 Fed. Reg. 20,445 (May 7, 
1996).  Moreover, the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for lipid and lipoprotein disorders or 
gastrointestinal and digestive diseases.  At his February 
2004 RO hearing, the veteran conceded that neither of these 
two claimed disorders have been recognized by the Secretary 
as being due to exposure to Agent Orange but he still felt 
that they were the results of being exposed to Agent Orange.  
Thus, there is no basis for service connection.  The Board 
notes that service connection for a heart disorder is being 
remanded to the RO for further development.

Accordingly, the veteran's claims for service connection for 
dyspepsia and hyperlipidemia to include as due to in-service 
exposure to Agent Orange are denied as legally insufficient.  
When the law, and not the evidence, is dispositive, a claim 
for VA benefits should be denied or an appeal terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

B.  Skin Cancer

The veteran contends that he had skin cancer which was due to 
exposure to Agent Orange while in service and thus, should be 
service connected.  Service medical records do not show 
treatment for any skin disorders or skin cancer.  In a July 
2002 statement, the veteran claims that he was diagnosed with 
skin cancer in March  1968, within one year of discharge from 
service which was later excised in 1970.  In a statement 
dated in October 2002 and received in November 2002, the 
veteran admitted that the doctor who treated him had died in 
the 1970's and no records were available.  More recent 
medical records do not reflect a diagnosis of skin cancer.  
Moreover, the Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for skin cancer.  At his February 2004 RO hearing, 
the veteran conceded that neither of these two claimed 
disorders have been recognized by the Secretary as being due 
to exposure to Agent Orange but he still felt that they were 
the results of being exposed to Agent Orange.  In light of 
the Secretary's determination and the absence of any records 
showing a current diagnosis of skin cancer or confirming the 
veteran's contentions that he was diagnosed with skin cancer 
within one year of discharge from service, service connection 
on a direct and presumptive basis must be denied.  Counts, 6 
Vet. App. at 477.

In summary, the only evidence the veteran has submitted that 
supports the claims discussed above is his own testimony and 
statements and those of his former representative.  They, as 
lay persons, with no apparent medical expertise or training, 
are not competent to offer opinions on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Espiritu, 2 Vet. App. at 494-95 (holding that 
laypersons are not competent to offer medical opinions).  
Thus, their statements do not establish the required evidence 
needed, and the claims must be denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).

II.  Initial Rating for Residuals of Shrapnel to the Back

The veteran contends that the disability rating assigned for 
residuals of shrapnel to the back should be increased to 
reflect more accurately the severity of his symptomatology, 
claimed as back pain in his testimony.  At his hearing, the 
veteran also questioned whether the X-rays (computed 
tomography (CT) scan) of his back included the residual 
shrapnel area and indicated that his pain was severe with any 
slight pressure to the residuals of the shrapnel area and 
from movement of day-to-day living.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Because the present appeal arises from an 
initial rating decision, which established service connection 
for residuals of shrapnel to the back and assigned an initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2004); see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).

Distinct disabilities resulting from the same injury may be 
separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  The Board observes that the 
veteran recently was service connected for DDD of the lumbar 
spine and assigned a 20 percent rating.  

As the regulations pertaining to skin disorders were revised 
during the pendency of the veteran's claim for a higher 
initial rating, he is entitled to the application of the 
version of the regulation that is more favorable to him from 
the effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000; see 
also 65 Fed. Reg. 33,421-01, 33,422 (May 23, 2000).

VA examiners have indicated that the veteran has a residual 
scar from shrapnel to the back on the left side.  Compensable 
evaluations are available for scars that are superficial, 
poorly nourished, or ulcerated, superficial, tender and 
painful, or that limit the part of the body affected under 
Diagnostic Codes 7804, 7805, and 7806 (effective prior to 
August 30, 2002) or that are deep (involving underlying soft 
tissue damage) or cause limited motion and exceed an area of 
6 square inches, that are superficial and do not cause 
limitation of motion but measure 144 square inches or 
greater, that are superficial and unstable; that are 
superficial and painful on observation; or that limit the 
body part affected under Diagnostic Codes 7803, 7804, and 
7806 (effective August 30, 2002).  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002, 2004).  The medical 
evidence fails to show that the veteran's residual scar is 
poorly nourished with repeated ulceration or is unstable so 
as to warrant a rating under either the former or current 
Diagnostic Code 7803.  Similarly, there is no indication that 
the veteran's residual scar affects the function of the 
affected part to warrant a rating under either the former or 
current Diagnostic Code 7805.  

The Board also has considered evaluating this disability 
under the criteria for rating muscle injuries, but the 
veteran's shrapnel residuals would be no more than a slight 
muscle injury warranting only a noncompensable rating.  This 
is so because the service medical records do not even reflect 
treatment for a shrapnel wound even though the veteran's DD 
Form 214 reveals that he received a Purple Heart consistent 
with such an injury.  Moreover, the veteran indicated that he 
was treated at an aide station in Vietnam and returned to 
duty.  There are neither cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) nor evidence of 
atrophy or impaired tonus, function or retention of metallic 
fragments in muscle tissue.  38 C.F.R. § 4.56(d) (2004).  
Therefore, the Board agrees with the RO that the veteran's 
residual scar should be rated under Diagnostic Code 7804.

A maximum 10 percent rating may be assigned for a superficial 
scar, which is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A maximum 10 
percent rating may be assigned for a superficial scar that is 
painful on examination under the current criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).  Under the current 
regulations applicable to scars, a rating higher than 10 
percent is available only where it is shown that there is a 
scar which is located in an area other than the head, face, 
or neck, which is deep or which causes limited motion, and 
which covers an area or areas which exceeds 12 square inches 
(77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2004).  Scars may also be evaluated for limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002, 2004).

The medical evidence simply reveals no findings of a scar 
that is painful, poorly nourished, ulcerated, unstable, or 
exceeds an area of 6 square inches or 144 square inches.  
Rather, the record reflects a well-healed scar and some skin 
depression and discoloration.  Limitation of motion and back 
pain is already considered and compensated for by the 
evaluation assigned for DDD of the lumbar spine.  To assign a 
separate evaluation for limitation of function of the back as 
attributable to the residual scar from shrapnel is therefore 
impermissible under 38 C.F.R. § 4.14 (2004); see also 
Esteban, 6 Vet App at 261-62; VAOPGCPREC 23-97 (July 1, 
1997).

The January 2003 and February 2004 VA examiners found no 
evidence of a scar on the right side of the veteran's back, 
though this was an area from which the veteran stated 
shrapnel had been removed.  There was no tissue loss, 
deformity, tenderness or loss of muscle function on the right 
side.  On the left side of the back, there is an 
approximately 0.5-centimeter circular scar, slightly 
depressed and hypopigmented with no chronic skin changes and 
not affixed to underlying tissues.  There was tenderness to 
palpation to the tissues beneath the scar; however, the scar 
itself was not tender.  X-rays of the back do not reveal any 
evidence of retained shrapnel.  There was no evidence of 
tissue loss beneath the scar nor any functional loss to the 
muscles underlying the area of injury.  Without evidence of 
greater impairment, the claim must be denied as against the 
weight of the evidence.

Hence, the preponderance of the evidence is against an 
evaluation in excess of 10 percent under the former and 
current Diagnostic Code 7804 during the entire period as no 
treatment has been shown and examination findings were nearly 
identical.  See Fenderson, 12 Vet. App. 119.  Accordingly, 
the Board finds that the evidence supports no more than an 
initial 10 percent rating for the veteran's residuals of 
shrapnel to the back under Diagnostic Code 7804 and staged 
ratings are not warranted.  Should the veteran's residuals 
worsen, he may seek an increased rating.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected residuals of shrapnel 
to the back present an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2004); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization, due solely to the veteran's service-
connected scar, as to render impractical the application of 
the regular schedular standards.  The Board observes that the 
veteran has not even sought treatment for his residual scar.  
On examination, no functional impairment was noted.  As such, 
the Board finds that the affect of the veteran's shrapnel 
scar on employability is already encompassed by the assigned 
rating.  In light of the foregoing, the Board finds that the 
criteria for submission for assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Service connection for dyspepsia, to include as due to 
exposure to herbicides, is denied.

Service connection for hyperlipidemia, to include as due to 
exposure to herbicides, is denied.

Service connection for skin cancer, to include as due to 
exposure to herbicides, is denied.

An initial rating in excess of 10 percent for residuals of 
shrapnel to the back is denied.


REMAND

Although it is clear that the veteran has been afforded VCAA 
notice of what is needed to establish service connection for 
a disability and higher initial ratings, he was not provided 
with VCAA notice of what evidence he could submit that would 
substantiate his increased ratings claims in the instance 
where he has been assigned the maximum rating under the 
Rating Schedule for an individual disability and his case is 
determined to be exceptional or unusual.  VAOPGCPREC 7-2004.  
Consequently, the issue of a rating higher than 10 percent 
for tinnitus must be remanded for such notice.

The Board notes that the duty to assist includes obtaining VA 
and non-VA medical records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  Here, there are no private treatment records, 
except for chiropractic treatment records and audiology 
treatment records from December 1976 and January 1977, prior 
to 1993 and after January 2002 and no VA treatment records 
prior to January 2002 and after August 2004.  There also are 
no medical records pertaining to his CVA.  On remand, the RO 
should attempt to obtain any missing non-VA and VA treatment 
records since May 1967 and to associate them, if available, 
with the record.  The Board acknowledges that treatment 
records for Dr. Farmer and the Ear, Nose and Throat & Facial 
Plastic Surgery, P.A. are not available.  

The Board observes that the veteran reported suffering a CVA 
in 1999 or 2000 and has been diagnosed with coronary artery 
disease, angina, rheumatoid arthritis, prostatitis, and DDD 
of the cervical spine.  On remand, the veteran should be 
scheduled for examinations to ascertain the etiology of the 
above named disorder(s).  The Board reminds the veteran that 
the duty to assist is not a one-way street, and that he has a 
duty to cooperate, to include reporting for examination.  38 
C.F.R. §§ 3.326, 3.327, 3.655 (2004); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Even though the Secretary has determined that none of the 
disorders for which the veteran claims service connection is 
warranted on a presumptive basis due to exposure to Agent 
Orange, as noted above, the veteran could establish service 
connection directly.  In the interest of judicial economy, 
the service-connection claims must be remanded for 
adjudication on a direct basis pursuant to the holding in 
Combee.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 
2001) (where facts underlying claims are "intimately 
connected," interests of judicial economy and avoidance of 
piecemeal litigation require that claims be appealed 
together).  Thus, further appellate consideration of these 
claims is deferred.  

Finally, the Board notes that the veteran testified that a VA 
ENT physician indicated that he had Meniere's Disease, a 
disease that is characterized by recurrent attacks of 
vertigo, hearing loss, and tinnitus.  Service connection for 
Meniere's Disease has been referred to the RO for 
adjudication.  If it is determined to be service connected, 
any disability rating assigned for this disease would be so 
closely tied to the veteran's claims for higher initial 
ratings for tinnitus and hearing loss, that a final decision 
on the latter issues cannot be made until a decision on the 
service-connection claim has been rendered and, thus, they 
are "inextricably intertwined."  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all healthcare providers who 
have treated him for tinnitus, hearing 
loss, and any of his claimed disorders 
since May 1967.  The RO should then 
attempt to obtain missing post-service 
medical records concerning the veteran, 
to include treatment records from the 
Southeast Mississippi Rural Health 
Initiative, Inc. prior to 1993 and after 
January 2002 to the present and the 
Jackson, Mississippi VA Medical Center, 
prior to January 2002 and after August 
2004 to the present.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and C.F.R. § 
3.159 (2004); as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must inform the claimant (1) about 
the information and evidence needed to 
establish an extraschedular evaluation in 
accordance with 38 C.F.R. § 3.321(b)(1); 
(2) about the information and evidence 
not of record that is necessary to 
substantiate an extraschedular 
evaluation; (3) about the information and 
evidence that VA has and/or will seek to 
provide; (4) about the information and 
evidence the claimant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded cardiovascular, 
orthopedic/neurologic, and genitourinary 
examinations, in order to determine the 
nature, extent, and etiology of any 
cardiovascular, DDD, rheumatoid 
arthritis, or prostate disorder(s) found.  
The claims file and treatment records 
must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination, and the 
examiner(s) should so indicate in the 
report.  The examiner(s) should determine 
whether any cardiovascular (to include 
residuals of a CVA), DDD, rheumatoid 
arthritis, or prostate disorder(s) is 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder(s) found.  All special 
studies or tests deemed necessary by the 
examiner are to be accomplished.  The 
examination report(s) should include a 
detailed account of all pathology found 
to be present.  The appropriate 
examiner(s) should provide explicit 
responses to the following questions:

(a)  Does the veteran have a 
cardiovascular (to include residuals of a 
CVA), DDD, prostate, or rheumatoid 
arthritis disorder(s)?

(b)  If a disorder(s) is found, the 
examiner should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder: (1) 
began during; or (2) was aggravated 
(worsened), as the result of some 
incident of active service, to include a 
fall from a log in an obstacle course 
exercise during basic training, a fall 
from a helicopter in Vietnam, and/or 
exposure to Agent Orange; or (3) was 
manifested within one year following 
service discharge on May 4, 1967.  If it 
is not possible to separate the effects 
of one disorder from another, the 
examiner(s) should so state.

The examiner(s) should clearly outline 
the rationale for any opinion expressed.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

4.  After completion of the above and 
adjudication of the service-connection 
claim for Meniere's Disease, the RO 
should readjudicate the veteran's 
increased ratings claims and service-
connection claims, the latter on a direct 
and presumptive basis to include exposure 
to Agent Orange.  If any determination 
remains unfavorable to the appellant, he 
and his representative, if any, should be 
provided with a supplemental statement of 
the case, which fully sets forth the 
controlling law and regulations pertinent 
to the issues on appeal, and be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


